              Case 2:18-cv-00262-TSZ Document 131 Filed 10/26/20 Page 1 of 8




 1                                                                 HONORABLE THOMAS S. ZILLY

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 6
       DEVITTA BRISCOE, as executor of the Estate
 7     of Che Andre Taylor; JOYCE DORSEY,
       individually; CHE ANDRE TAYLOR JR.,
 8     individually; SARAH SETTLES on behalf of              NO. 2:18-cv-00262-TSZ
       her minor child, CHE’LYNN MARIE
 9     TAYLOR; and DEMEKA GREEN for the                      DEFENDANTS’ RESPONSE TO
       Estate of Brenda Taylor,                              PLAINTIFFS’ CROSS-MOTION TO
10
                                                             CERTIFY APPEAL AS FRIVOLOUS
                                     Plaintiffs,             AND REPLY IN SUPPORT OF MOTION
11
                                                             TO STAY PROCEEDINGS PENDING
       v.                                                    APPELLATE RULING ON QUALIFIED
12
                                                             IMMUNITY
       CITY OF SEATTLE; MICHAEL
13     SPAULDING and “JANE DOE”
                                                             Noted for Consideration:
       SPAULDING, and their marital community
14                                                           October 30, 2020
       composed thereof; SCOTT MILLER and
       “JANE DOE” MILLER, and their marital
15     community composed thereof,

16                                   Defendants.

17
            Defendants City of Seattle, Michael Spaulding and Scott Miller (“Defendants”) submit the
18
     following Response to Plaintiffs’ improperly noted Cross-Motion to Certify Defendants’
19
     Interlocutory Appeal as Frivolous and Reply in support of Defendants’ motion to stay.
20
                                      I.      MOTION TO STRIKE
21
            In accordance with LCR 7(g), Defendants move to strike Plaintiffs’ Cross-Motion, because
      DEFENDANTS’ RESPONSE TO PLAINTIFFS’
      CROSS-MOTION TO CERTIFY APPEAL AS                          CHRISTIE LAW GROUP, PLLC
      FRIVOLOUS AND REPLY IN SUPPORT OF MOTION                  2100 WESTLAKE AVENUE N., SUITE 206
      TO STAY PROCEEDINGS PENDING APPELLATE                            SEATTLE, WA 98109
      RULING ON QUALIFIED IMMUNITY - 1                                    206-957-9669
      (2:18-cv-00262-TSZ)
               Case 2:18-cv-00262-TSZ Document 131 Filed 10/26/20 Page 2 of 8




 1   they did not note it properly under LCR(d)(3). Plaintiffs noted their Cross-Motion as a second Friday

 2   motion. (See, dkt. #130.) Plaintiffs filed their Cross-Motion on Tuesday, October 20, 2020, and

 3   noted it for hearing on October 30, 2020. (Id.) Local Civil Rule 7(d)(2) clearly states that only

 4   motions for relief from a deadline and motions for protective orders may be noted for the second

 5   Friday after filing. Counsel for Defendants pointed this error out to Plaintiffs’ counsel, requesting

 6   they renote their cross-motion in accordance with LCR 7(d)(3), but Plaintiffs’ counsel rejected that

 7   request, writing, “What we filed was a response. It is irretrievable linked to your Motion to Stay.

 8   We will keep it as it is.” (Sharifi Decl., ¶¶2-4, Ex. 1.) Plaintiffs’ filing is not just a response, it

 9   contains a cross-motion seeking affirmative relief. They had to note it as such and did so, as

10   reflected in the ECF filing.1 (Dkt. #130.) As defense counsel pointed out in their email to

11   Plaintiffs’ counsel, LCR 7(k) also clearly requires that a cross-motion be noted in accordance with

12   the civil rules, even if that ends up being a different day than the day for which the original motion

13   was noted. The Court should strike Plaintiffs’ Cross-Motion to Certify Defendants’ Interlocutory

14   Appeal as Frivolous.

15           Alternatively, if the Court is disinclined to strike it, Plaintiffs’ Cross-Motion should be re-

16   noted for its proper note date of November 6, 2020, and Defendants should be afforded the

17   opportunity to provide additional briefing in opposition to it.

18           Whether, in the interest of judicial economy, the Court should stay all proceedings and trial

19

20
     1
       Plaintiffs’ counsel failed to put the note date in the caption of their brief in violation of LCR
21   7(b)(1), but the ECF email notice and the docket reflect that they noted it as its own motion. (Dkt.
     #130.)
         DEFENDANTS’ RESPONSE TO PLAINTIFFS’
         CROSS-MOTION TO CERTIFY APPEAL AS                         CHRISTIE LAW GROUP, PLLC
         FRIVOLOUS AND REPLY IN SUPPORT OF MOTION                 2100 WESTLAKE AVENUE N., SUITE 206
         TO STAY PROCEEDINGS PENDING APPELLATE                           SEATTLE, WA 98109
         RULING ON QUALIFIED IMMUNITY - 2                                   206-957-9669
         (2:18-cv-00262-TSZ)
              Case 2:18-cv-00262-TSZ Document 131 Filed 10/26/20 Page 3 of 8




 1   pending the Ninth Circuit’s decision on Officers Spaulding and Miller’s interlocutory appeal.

 2                                II.     RESPONSE TO CROSS-MOTION

 3          The Court should deny Plaintiffs’ Cross-Motion. Defendants’ appeal is not frivolous, because

 4   it turns on issues of law, not disputed facts. “[A] frivolous qualified immunity claim is one that is

 5   unfounded, ‘so baseless that it does not invoke appellate jurisdiction’ and [ ] a forfeited qualified

 6   immunity claim is one that is untimely or dilatory.” Marks v. Clarke, 102 F.3d 1012, 1017 n.8 (9th

 7   Cir. 1996) (quoting and explaining Apostol v. Gallion, 870 F.2d 1335, 1339 (7th Cir. 1989)).

 8          The Ninth Circuit “has jurisdiction over ‘legal’ but not ‘factual’ interlocutory appeals.” A.

 9   K. H. by & through Landeros v. City of Tustin, 837 F.3d 1005, 1010 (9th Cir. 2016). Defendants

10   appeal their denial of qualified immunity on two grounds: first, that the denial of qualified

11   immunity for the probable cause for arrest due to probable cause allegedly being “severed;” and

12   second, the denial of qualified immunity for the officers’ use of force in violation of “clearly

13   established” law. As such, the disputes of material fact identified by the Court are not subject to

14   the appeal itself. And the Court’s finding on this does not warrant this Court certifying this appeal

15   as frivolous.

16          First, this Court held that there was no dispute that Mr. Taylor was a felon and Plaintiffs

17   offered no evidence to dispute Officer Miller’s observation of the gun. (Dkt. #117 at 15-16.)

18   However, the Court went on to hold that probable cause to arrest Mr. Taylor for unlawful

19   possession of a firearm was “severed” when the officers lost sight of Mr. Taylor. (Id.) Defendants

20   moved for reconsideration on this legal issue, but the Court denied the motion. (Dkt. #118).

21   Respectfully, Defendants disagree that probable cause is “severed” and will argue on appeal that


      DEFENDANTS’ RESPONSE TO PLAINTIFFS’
      CROSS-MOTION TO CERTIFY APPEAL AS                           CHRISTIE LAW GROUP, PLLC
      FRIVOLOUS AND REPLY IN SUPPORT OF MOTION                   2100 WESTLAKE AVENUE N., SUITE 206
      TO STAY PROCEEDINGS PENDING APPELLATE                             SEATTLE, WA 98109
      RULING ON QUALIFIED IMMUNITY - 3                                     206-957-9669
      (2:18-cv-00262-TSZ)
              Case 2:18-cv-00262-TSZ Document 131 Filed 10/26/20 Page 4 of 8




 1   the Court’s cited authority was misapplied. (See, dkt. #118.) Accordingly, Defendants submit this

 2   is purely an issue of law for the Ninth Circuit to consider. The issue of probable cause does not

 3   turn on factual disputes in any way.

 4          The appeal of the Fourth Amendment unlawful arrest claim also bears directly on the

 5   appeal of the excessive force claim. If the Ninth Circuit rules the arrest was lawful, then one key

 6   element of the excessive force claim would also be established as a matter of law: that the officers

 7   had an objectively reasonable belief that Mr. Taylor was armed and subject to arrest when they

 8   used deadly force. This is a key fact in the qualified immunity framework, as acknowledged in

 9   the Court’s summary judgment order (Dkt. 117, pp. 19-20).

10          Second, Defendants respectfully argue that the “clearly established” doctrine was too

11   broadly and inappropriately applied for a qualified immunity analysis.

12          [W]hile “the existence of a genuine dispute about the reasonableness of an officer’s
            use of force does not ... eliminate any basis for an immediate appeal of denial of
13          qualified immunity,” Isayeva v. Sacramento Sheriff’s Dep’t, 872 F.3d 938, 945 (9th
            Cir. 2017) (citing Mattos v. Agarano, 661 F.3d 433, 446 (9th Cir. 2011) (en banc)),
14          that appeal properly proceeds with the “defendant argu[ing] ... that the facts, even
            when considered in the light most favorable to the plaintiff, show no violation of a
15          constitutional right, or no violation of a right that is clearly established in law,”
            Ames v. King Cty., 846 F.3d 340, 347 (9th Cir. 2017) (citation omitted); see, e.g.,
16          Adams v. Speers, 473 F.3d 989, 990 (9th Cir. 2007) (“Officer Speers can make an
            interlocutory appeal from the ruling on immunity only if he accepts as undisputed
17          the facts presented by the appellees.... This exceptional remedy is available only if
            the issue of immunity is presented as a question of law.”)
18
     Shannon v. County of Sacramento, 2019 WL 2715623, *2 (E.D. Cal. 2019)(unpublished).
19
            The applicable qualified immunity analysis here requires “a reasonable officer at the
20
     scene” to know that it was a clearly established violation of law to use force when a known violent
21

      DEFENDANTS’ RESPONSE TO PLAINTIFFS’
      CROSS-MOTION TO CERTIFY APPEAL AS                           CHRISTIE LAW GROUP, PLLC
      FRIVOLOUS AND REPLY IN SUPPORT OF MOTION                   2100 WESTLAKE AVENUE N., SUITE 206
      TO STAY PROCEEDINGS PENDING APPELLATE                             SEATTLE, WA 98109
      RULING ON QUALIFIED IMMUNITY - 4                                     206-957-9669
      (2:18-cv-00262-TSZ)
              Case 2:18-cv-00262-TSZ Document 131 Filed 10/26/20 Page 5 of 8




 1   felon believed to be in possession of a weapon upon the reasonable officer’s approach and with

 2   the acknowledged video evidence providing uncontroverted evidence that Mr. Taylor was making

 3   movements with his body, placing his body in toward the vehicle after repeated (even if confusing)

 4   commands. Defendants respectfully argue that the law was not clearly established in that

 5   regard. See Kisela v. Hughes, 584 U.S. __, 138 S.Ct. 1148, 1153 (2018) (citing Plumhoff v.

 6   Rickard, 572 U.S. __, 134 S. Ct. 2012, 2023 (2014)). That is, the Court cannot rule as a matter of

 7   law that every reasonable officer would know not to use deadly force to protect themselves, given

 8   the observation of Mr. Taylor possessing a gun just a half-hour prior and given the furtive

 9   movements Mr. Taylor made while officers gave him commands. Respectfully, whether a jury

10   may later determine that Mr. Taylor was not, in fact, reaching for a gun, and was instead trying to

11   get on the ground, does not bear on the use of force and qualified immunity analyses, which focus

12   on the information known to the officers at the time they fired. Graham v. Connor, 490 U.S. 386,

13   396, 109 S. Ct. 1865 (1989). This is the legal issue Defendants will argue on appeal with respect

14   to the excessive force claim. As discussed above, this analysis will also be greatly influenced if

15   the Ninth Circuit finds probable cause that Mr. Taylor was armed with a gun. The legal issues are

16   inextricably intertwined in that regard. Because Defendants’ appeal of qualified immunity does

17   not seek determination of issues of fact, the Court should deny Plaintiffs’ cross-motion to certify

18   the appeal as frivolous.

19                         III.    REPLY IN SUPPORT OF MOTION TO STAY

20          The Court should grant Defendants’ motion to stay.           Defendants have demonstrated,

21   particularly in regard to the appeal of the false arrest claim, that they are likely to succeed on the


      DEFENDANTS’ RESPONSE TO PLAINTIFFS’
      CROSS-MOTION TO CERTIFY APPEAL AS                            CHRISTIE LAW GROUP, PLLC
      FRIVOLOUS AND REPLY IN SUPPORT OF MOTION                    2100 WESTLAKE AVENUE N., SUITE 206
      TO STAY PROCEEDINGS PENDING APPELLATE                              SEATTLE, WA 98109
      RULING ON QUALIFIED IMMUNITY - 5                                      206-957-9669
      (2:18-cv-00262-TSZ)
              Case 2:18-cv-00262-TSZ Document 131 Filed 10/26/20 Page 6 of 8




 1   merits. Hilton v. Braunskill, 481 U.S. 770, 776 (1987). While the Court held that probable cause had

 2   gone stale, Defendants contend, as set forth in their Motion for Reconsideration of that ruling, that

 3   determination was erroneous as a matter of law. (Dkt. #118.)

 4          Defendants have also satisfied the second factor in the test for whether a stay should issue.

 5   They will be irreparably harmed by the cost, expense, and duplicative efforts and testimony associated

 6   with two trials. Nken v. Holder, 556 U.S. 418, 434 (2009); Hilton, 481 U.S. at 776. If this Court’s

 7   order denying qualified immunity is affirmed by the Ninth Circuit and the officers are not entitled to

 8   qualified immunity, then the claims against them will be remanded for trial, after the April 2021 trial

 9   on the state law claims has concluded. The federal claims and state law claims all involve the same

10   nucleus of common facts. So, many of the same pre-trial motions will be brought, the same witnesses

11   will need to testify, and there will be a risk of inconsistent verdicts, none of which Plaintiffs even

12   addressed in their Response.

13          DATED this 26th day of October, 2020.

14                                                  CHRISTIE LAW GROUP, PLLC

15
                                                    By        /s/ Thomas P. Miller
16                                                       THOMAS P. MILLER, WSBA #34473
                                                         2100 Westlake Avenue N., Suite 206
17                                                       Seattle, WA 98109
                                                         Phone: 206-957-9669
18                                                       Email: tom@christielawgroup.com
                                                         Attorney for Defendants
19
     ///
20
     ///
21

      DEFENDANTS’ RESPONSE TO PLAINTIFFS’
      CROSS-MOTION TO CERTIFY APPEAL AS                            CHRISTIE LAW GROUP, PLLC
      FRIVOLOUS AND REPLY IN SUPPORT OF MOTION                    2100 WESTLAKE AVENUE N., SUITE 206
      TO STAY PROCEEDINGS PENDING APPELLATE                              SEATTLE, WA 98109
      RULING ON QUALIFIED IMMUNITY - 6                                      206-957-9669
      (2:18-cv-00262-TSZ)
           Case 2:18-cv-00262-TSZ Document 131 Filed 10/26/20 Page 7 of 8




 1                                       PETER S. HOLMES
                                         Seattle City Attorney
 2

 3                                       By        /s/ Ghazal Sharifi
                                              GHAZAL SHARIFI, WSBA #47750
 4                                            SUSAN PARK, WSBA #53857
                                              Assistant City Attorneys
 5                                            701 Fifth Avenue, Suite 2050
                                              Seattle, WA 98104-7095
 6                                            Email: Ghazal.Sharifi@seattle.gov
                                              Email: Susan.Park@seattle.gov
 7                                            Attorneys for Defendants

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

     DEFENDANTS’ RESPONSE TO PLAINTIFFS’
     CROSS-MOTION TO CERTIFY APPEAL AS                 CHRISTIE LAW GROUP, PLLC
     FRIVOLOUS AND REPLY IN SUPPORT OF MOTION         2100 WESTLAKE AVENUE N., SUITE 206
     TO STAY PROCEEDINGS PENDING APPELLATE                   SEATTLE, WA 98109
     RULING ON QUALIFIED IMMUNITY - 7                           206-957-9669
     (2:18-cv-00262-TSZ)
              Case 2:18-cv-00262-TSZ Document 131 Filed 10/26/20 Page 8 of 8




 1                                        CERTIFICATE OF SERVICE

 2           I hereby certify that on the 26th day of October, 2020, I electronically filed the foregoing
     with the Clerk of the Court using the CM/ECF system which will send notification of such filing
 3   to the following:

 4                                    Jesse Valdez, WSBA #35378
                                      VALDEZ LEHMAN, PLLC
 5                                     14205 SE 36th St., Suite 100
                                          Bellevue, WA 98006
 6                                        Phone: 425-458-4415
                                     Email: jesse@valdezlehman.com
 7                                        Attorney for Plaintiffs

 8                             Shakespear N. Feyissa, WSBA #33747
                            LAW OFFICES OF SHAKESPEAR N. FEYISSA
 9                                1001 Fourth Avenue, Suite 3200
                                      Seattle, WA 98154-1003
10                                      Phone: 206-292-1246
                               Email: shakespear@shakespearlaw.com
11                                      Attorney for Plaintiffs

12                                     James Bible, WSBA #33985
                                      JAMES BIBLE LAW GROUP
13                                     14205 SE 36th St., Suite 100
                                        Bellevue, WA 98006-1553
14                                         Phone: 425-748-4585
                                     Email: james@biblelawgroup.com
15                                         Attorney for Plaintiffs

16                                                 CHRISTIE LAW GROUP, PLLC

17
                                                   By        /s/ Thomas P. Miller
18                                                      THOMAS P. MILLER
                                                        2100 Westlake Avenue N., Suite 206
19                                                      Seattle, WA 98109
                                                        Phone: 206-957-9669
20                                                      Email: tom@christielawgroup.com
                                                        Attorney for Defendants
21

      DEFENDANTS’ RESPONSE TO PLAINTIFFS’
      CROSS-MOTION TO CERTIFY APPEAL AS                           CHRISTIE LAW GROUP, PLLC
      FRIVOLOUS AND REPLY IN SUPPORT OF MOTION                   2100 WESTLAKE AVENUE N., SUITE 206
      TO STAY PROCEEDINGS PENDING APPELLATE                             SEATTLE, WA 98109
      RULING ON QUALIFIED IMMUNITY - 8                                     206-957-9669
      (2:18-cv-00262-TSZ)
